RECE|VED

 

FEB " 5 2019 UNITED STATES DISTRICT COURT
weame WEST§§§XD§NDST§I§TD(§IIS‘?§§SIANA

ALEXANDH|A, LOU|SIANA
BILLE ISSE ABDI, CIVIL ACTION NO. 1118~CV~30'P
Petitioner
VERSUS JUDGE DEE D. DRELL
JEFFERSON SESSIONS, MAGISTRATE JUDGE PEREZ-MONTES
Respondent

J U D G M E N T

For the reasons contained in the Report and Recomrnendation of the
l\/[agistrate Judge previously filed herein, noting the absence of objections thereto,

and concurring With the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that the Petition for Writ of Habeas Corpus is hereby

DISMISSED Without prejudice for lack of jurisdiction graf

THUS DONE AND SIGNED at AleXandria, Louisiana, this § '/day of

/”/52?,@/§>4/?; . 2019.

` #DE’E D. DRELL
UNITED STATES DISTRICT JUDGE

